NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



LIMBACH FACILITY SERVICES, LLC,                  )
a foreign limited liability company;             )
HARPER LIMBACH, LLC, a foreign                   )
limited liability company; GREGORY               )
ANDRIOTIS, individually, and as                  )
employee of Limbach Facility Services,           )
LLC, and Harper Limbach, LLC,                    )
                                                 )
               Petitioners,                      )
                                                 )
v.                                               )      Case No. 2D18-1087
                                                 )
JORDAN M. SCHERER, individually;                 )
BROOKE N. SCHERER, individually;                 )
JORDAN M. SCHERER, as parent                     )
and legal guardian of MALLORY H.                 )
SCHERER, individually, a minor; and              )
JORDAN M. SCHERER, as personal                   )
representative of the Estate of                  )
Logan A. Scherer, a deceased minor,              )
                                                 )
               Respondents.                      )
                                                 )

Opinion filed September 12, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Emmett
Lamar Battles, Judge.

Jamie Billotte Moses of Holland & Knight
LLP, Orlando, for Petitioners Limbach
Facility Services, LLC, and Harper Limbach,
LLC.
Fotini Z. Manolakos of Bennett, Jacobs &
Adams, P.A., Tampa, for Petitioner Gregory
Andriotis.

Raymond T. Elligett, Jr., of Buell & Elligett,
P.A., Tampa; and Joseph T. Patsko of
Patsko Law Group, Tampa, for
Respondents.


PER CURIAM.


              Denied.


NORTHCUTT, VILLANTI, and ATKINSON, JJ., Concur.




                                             -2-